In a matrimonial action in which the parties were divorced by a judgment entered February 3, 1983, the defendant former husband appeals from an order of the *602Supreme Court, Suffolk County (Baisley, J.), entered November 16, 1992, which denied his motion to vacate his obligation to pay maintenance to the plaintiff.
Ordered that the order is affirmed, without costs or disbursements.
The appellant former husband failed to demonstrate that the continuation of his stipulated maintenance obligation has caused him to suffer "extreme hardship” (Domestic Relations Law § 236 [B] [9] [b]). Therefore, the court correctly denied his motion to eliminate his obligation (Praeger v Praeger, 162 AD2d 671; Gerringer v Gerringer, 152 AD2d 652; Koch v Koch, 134 AD2d 574). Rather, since the parties’ agreement, including the former husband’s obligation to pay the former wife $100 per week for life, is unambiguous and was lawful when made, there being no claim of overreaching or unconscionability (see, Christian v Christian, 42 NY2d 63; Ferro v Bologna, 31 NY2d 30), the stipulation shall be enforced.
We have reviewed the former husband’s remaining contentions and find them to be without merit. Miller, J. P., Joy, Altman and Goldstein, JJ., concur.